Citation Nr: 1724152	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  03-25 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability, claimed as secondary to the Veteran's service-connected right foot disability.

2. Entitlement to an increased rating for residuals of a fracture of the right third metatarsal with metatarsalgia, degenerative arthritis, and exostosis/bone spur, currently evaluated as 10 percent disabling prior to February 1, 2016 and 20 percent disabling since February 1, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to April 1954.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In August 2001, the RO denied the Veteran's claim for a rating in excess of 10 percent for his service-connected right foot disability.  The Veteran filed a statement disagreeing with this decision in September 2001.  In July 2002, the RO issued a new decision which, once again, denied an increased rating for the right foot and also denied service connection claims for a lumbar spine disability and for post traumatic stress disorder (PTSD).  In September 2002, the Veteran timely appealed all three rulings.

In response to the Veteran's notice of disagreement, the RO issued a statement of the case (SOC) in August 2003, which reaffirmed the denial of all three benefits.  The Veteran timely filed his substantive appeal (VA Form 9).  Unfortunately, his appeal was apparently overlooked by the RO, which took no further action on his case for more than ten years.  When the Veteran filed a new application for disability compensation, which included some of the issues in this appeal, the RO summarized the procedural situation of the case in a deferred rating decision, dated January 2016: "It has recently come to our attention that no action had been taken by us on the Substantive Appeal which you filed on September 22, 2003 on the issues of: 1. Increased evaluation for your right foot condition . . . 2. Service connection for a back disability due to your right foot. 3. Service connection for an acquired psychiatric disorder, claimed as PTSD." Reasoning that the most recent medical examination reports were now too old to decide the claims, the RO requested new examinations of the Veteran's back and right foot.  

After further development, the RO was able to grant service connection for PTSD, assigning an initial 70 percent rating, for which the Veteran received retroactive compensation back to August 2001.  This action constitutes a full grant of the benefit sought on appeal for that issue.  Notably, the Veteran did not appeal the initial rating or effect date assigned for his PTSD.  

After obtaining new examination reports, the RO increased the rating assigned to the Veteran's right foot from 10 percent to 20 percent, effective February 1, 2016.  Since higher ratings for this disability are potentially available and the Veteran has not expressed satisfaction with the amount of this increase, the right foot issue remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  The RO issued a supplemental statement of the case (SSOC), in April 2016, which once again denied service connection for a lumbar spine disability and denied a rating in excess of 20 percent for the Veteran's right foot.

After the RO finally certified this appeal to the Board, the Veteran applied for a total disability rating based on individual unemployability due to service-connected disorders (TDIU).  Pursuant to its duty to assist the Veteran, the RO arranged new examinations of the Veteran's back and right foot, which are relevant to the claims before the Board and which were unavailable to the RO when it issued the April 2016 SSOC.  The RO granted a TDIU in January 2017, which was also made effective since August 2001.  In May 2017, the Veteran's representative waived the Veteran's right to have the Agency of Original Jurisdiction (AOJ) consider the most recent examination prior to the Board's decision on the merits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Because of the unusually long delay which has occurred in this case, the Board sincerely regrets its inability to make a decision on the issues today.  But the appeal is REMANDED to the AOJ for the reasons below.  VA will notify the appellant if further action is required.



REMAND

Service Connection for the Lumbar Spine

According to the Veteran, he is eligible for service-connected compensation for his current lumbar spine disability because that disability is the secondary result of his service-connected right foot disability.  See 38 C.F.R. § 3.310 (2016).  To help decide this claim, the AOJ arranged for an examination of the Veteran in September 2001.  The diagnoses were chronic low back pain, degenerative joint disease, osteopenia, musculoskeletal spasm and sciatica.  

In January 2002, the examiner submitted an addendum report, indicating that, "It is my opinion that the veteran's service-connected fracture of the third right metacarpal bone is not the sole and proximate cause of the nonservice-connected back condition with sciatica.  There is no abnormal transference of weight from the service-connected fracture of the third metatarsal bone to the nonservice-connected lumbosacral spine."  

To support his claim, the Veteran submitted a letter from a chiropractor, dated July 2001. The chiropractor wrote that he had been treating the Veteran for sacroiliac somatic dysfunction since September 1999.  According to the chiropractor, "In my opinion, this disability has altered the biomechanics of his lumbar spine and has contributed to his low back pain."  The VA examiner's January 2002 addendum opinion does not mention the chiropractor's letter.

After the long delay in the appeal, the AOJ requested a new examination, which took place in February 2016.  The question the AOJ asked the examiner to answer was, "Does the evidence since last exam in 2002 indicate that the Veteran has a back disability which is at least as likely as not (50 percent or greater probability) proximately due to or the result of right foot?"  

The February 2016 VA examiner answered this question in the negative.  The examiner explained her conclusion by noting the Veteran's 34 years as a maintenance laborer and the observation that osteoporosis is "a metabolic bone disease" and "not a result of any mechanical or weight-bearing problems . . ."  The examiner's report quoted the July 2001 chiropractor's letter, but did not respond to the substance of the chiropractor's opinion, noting only that, "This letter, however, is not a new evidence [sic] since 2002."

When VA undertakes to provide an examination, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295 301 (2008)).

It is necessary to remand the lumbar spine issue because none of the available medical opinions are adequate to decide the claim.  The January 2002 VA examiner's opinion is undermined by its failure to address the contrary opinion of the Veteran's chiropractor and by the limited scope of the examiner's opinion - specifically, the examiner only indicated that, in his opinion, the Veteran's right foot condition was not "the sole and proximate cause" of his current lumbar spine disability.  VA used to pay disability compensation on a secondary basis "only if" the secondary condition was "entirely" caused by a service-connected disability.  But since the case of Allen v. Brown, 7 Vet. App. 439, 448 (1995), VA has paid compensation for "the incremental increase in severity" due to a service-connected disability.  See Claims Based on Aggravation of a Nonservice-Connected Disability, 62 Fed. Reg. 30,547, 30,547 (Jun. 4, 1997) (interim rule).  The current version of 38 C.F.R. § 3.310(b) permits compensation for "Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service-connected disease or injury . . . ."  

The February 2016 medical opinion is also inadequate.  While the examiner may be correct that the Veteran's osteoporosis was unrelated to his service-connected right foot disability, her own examination report indicated that the Veteran had been diagnosed with degenerative arthritis of the spine since September 2001.  Under these circumstances, an adequate opinion would not be limited to osteoporosis, but should instead consider whether any current lumbar spine disability is related to the Veteran's right foot disability.  Moreover, the AOJ was incorrect to ask the examiner to limit the scope of her opinion to whether secondary service connection had been established by any of the medical evidence received since the previous examination report in 2002.  Because the July 2002 rating decision never became final, there was no need for the Veteran to submit new and material evidence in support of her claim for service connection for a lumbar spine disability.  If, for example, the July 2001 chiropractor's letter was correct, the Veteran could potentially be entitled to service connection on a secondary basis regardless of when the AOJ received the letter.

The Board has considered whether to grant service connection for a lumbar spine disability based on the July 2001 chiropractor's letter.  Unfortunately, the chiropractor did not state that the Veteran's foot disability caused the lumbar spine disability.  Instead, the chiropractor indicated only that, by altering the biomechanics of his lumbar spine, the right foot disability "has contributed to his low back pain." In other words, the chiropractor's opinion was that the right foot disability had aggravated the Veteran's lumbar spine disability.  

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b).  If the post-remand examiner determines that the Veteran's pre-existing lumbar spine disability was aggravated by his service-connected right foot disability, he or she should provide an opinion on the baseline and current levels of severity of the back injury.


Increased Rating for the Right Foot

To help determine the current severity of the Veteran's right foot disability, the AOJ arranged for an examination in February 2016.  After he filed his TDIU claim, a second right foot examination took place in January 2017. 

The Veteran's foot disorder has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under Diagnostic Code 5284, a 10 percent rating is assigned for a moderate foot disability.  Moderately severe foot disabilities are rated as 20 percent disabling.  A 30 percent rating is assigned for a severe foot disability.  Id.  A 40 percent rating is authorized for the actual loss of a foot.  Id.  The words "severe" and "moderate" are not defined in the rating schedule, which means that, rather than applying a mechanical formula, VA must evaluate all the relevant evidence, so that its decision will be equitable and just.  See 38 C.F.R. § 4.6 (2016).

The February 2016 VA foot conditions examination indicated the presence of metatarsalgia, third metatarsal bone fracture, since 1952, degenerative arthritis, a fracture of the second metatarsal in 2005 and exostosis/bone spur since 2003.  The Veteran reported pain in the right foot on ambulation.  He was unable to walk long distances and, according to the examiner, he walked with a cane, and sometimes with a walker.  

Given the broad scope of the terms in Diagnostic 5284, the use of assistive devices is relevant to deciding whether the Veteran's right foot is rightly characterized as "moderately severe" or "severe."  Unfortunately, subsequent examination reports provide inconsistent information about the use of assistive devices, which suggest a potentially greater degree of functional limitation of the right foot than the symptoms described by the February 2016 VA examiner.  When the Veteran reported for his VA mental disorders examination in November 2016, the examiner noted that, "The veteran was in a wheelchair for the examination.  He stated that he is wheelchair bound and has been for the past several months due to severe pain in his foot."

However, the most recent foot conditions examination report, dated January 2017, indicates that the Veteran did not use any assistive devices for normal locomotion.  The examiner did not address the previous report indicating that the Veteran had been confined to a wheelchair "for several months" only a few months before.  

Moreover, neither of the recent VA foot conditions examinations appear to comply with the recent decisions of the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016) and Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  In Correia, the Court held that adequate range of motion test results include an evaluation of range of motion using each of the methods mentioned in 38 C.F.R. § 4.59 - i.e., an evaluation of pain during range of motion tests "on both active and passive motion and in weight bearing and nonweight-bearing ."  Correia 28 Vet. App. at 170.  Of course, the Veteran's foot disability is not rated based on the degree of limitation of range of motion in the foot.  However, in Southall-Norman, the Court rejected the Secretary's argument that 38 C.F.R. § 4.59 was limited to evaluating disabilities under a diagnostic code predicated on range of motion measurements.  "In sum, the plain language of [38 C.F.R.] § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the [diagnostic code] is predicated on range of motion measurements."  Southall-Norman, 28 Vet. App. at 354.  

Because the Veteran has complained of actually painful movement in his right foot, the requirements of 38 C.F.R. § 4.59 apply to his case, which means that the February 2016 and January 2017 foot conditions examination are not adequate to decide his increased rating claim.  For this reason, the Board will remand that claim for a new examination.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since November 2016.

2. Schedule a VA examination by a qualified medical professional to determine the nature and etiology of the Veteran's claimed lumbar spine disability.  The examiner should have access to Virtual VA and VBMS.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current back disorders.  

For each diagnosed disorder, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any each such disorder is related in any way to the Veteran's active duty service, to include whether any current lumbar spine disability was caused or aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected right foot disability.

If aggravation is found, the examiner must report the baseline level of severity of the nonservice-connected disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progress of the disease.

The examiner should provide a complete rationale for any opinion provided.  In explaining his or her opinion on aggravation, the examiner's rationale must address the letter from the Veteran's chiropractor, dated July 2001, indicating that the Veteran's foot disability "has altered the biomechanics of his lumbar spine and has contributed to his low back pain" and also the September 2001 VA examiner's note that, at that time, the Veteran was "walking with a limping gait from the right foot pain."  

3. Schedule a VA foot conditions examination to ascertain the current severity of the Veteran's service-connected right foot disability.  The VBMS and Virtual VA electronic claims files must be made available to and be reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the right foot disability should be identified.  

The examiner should indicate whether the Veteran requires the use of assistive devices on account of his right foot pain and should consider the November 2016 VA mental disorders examination report, indicating that, at that time, "The veteran was in a wheelchair for the examination.  He stated that he is wheelchair bound and has been for the past several months due to severe pain in his foot."

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's right foot and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.

3. The AOJ must ensure that all of the examination reports requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





